 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DAWN DEVORE,                                   No. 2:18-cv-2487 KJM AC PS
12                        Plaintiff,
13             v.                                       ORDER
14       DEPARTMENT OF JUSTICE, et al.,
15                        Defendants.
16

17            On October 29, 2018, plaintiff filed a motion to amend the complaint pursuant to Fed. R.

18   Civ. Proc. 15. ECF No. 10. On November 2, 2018, the court granted the motion and gave

19   plaintiff 10 days to separately file the proposed first amended complaint that had been attached to

20   the motion to amend, located at ECF No. 10. See ECF No. 11. Plaintiff has now filed a first

21   amended complaint; however, plaintiff has filed a different complaint from the proposed amended

22   complaint that was approved by this court.1 Accordingly, the court will strike the recently-filed

23   first amended complaint (ECF No. 12) as unauthorized and for failure to comply with the court’s

24   order. Moreover, plaintiff will have 7 days from the date of this order to properly comply with

25   the court’s November 2, 2018 and refile separately the proposed amended complaint found at

26
     1
27     Plaintiff has filed a first amended complaint that includes additional defendants, facts, and
     exhibits different from the proposed amended complaint submitted by plaintiff in her motion to
28   amend. Compare ECF No. 10, with ECF No. 12.
                                                        1
 1   ECF No. 10. Failure to comply with this order may result in dismissal of this action. See Local
 2   Rule 110.
 3          IT IS SO ORDERED.
 4   DATED: November 15, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
